COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                               §
VICTOR MANUEL GALLEGOS,                                         No. 08-14-00274-CR
                                               §
                             Appellant,                            Appeal from the
                                               §
v.                                                           County Court at Law No. 7
                                               §
THE STATE OF TEXAS,                                           of El Paso County, Texas
                                               §
                              Appellee.                          (TC# 20120C00778)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect that Appellant entered a plea of not guilty.     We

therefore affirm the judgment of the trial court as reformed. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2015.


                                           STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.